Citation Nr: 0617039	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a higher initial evaluation for coronary 
artery disease, status post myocardial infarction and bypass 
graft, currently assigned a noncompensable percent 
evaluation, after a 60 percent deduction.

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and bypass graft, 
as being proximately due to the veteran's service connected 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002, which granted service connection for coronary 
artery disease, status post myocardial infarction and bypass 
graft, and assigned a noncompensable evaluation, except for 
the period from January 21, 2000, through April 30, 2000, 
when a 100 percent rating was assigned following coronary 
artery bypass graft.  The case was advanced on the docket in 
June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The July 2002 RO decision granted service connection for 
coronary artery disease, status post myocardial infarction 
and bypass graft on the basis that the veteran's service 
connected PTSD had aggravated his preexisting coronary artery 
disease, status post myocardial infarction and bypass graft.  
A noncompensable evaluation was assigned, after a 60 percent 
deduction for the degree of coronary artery disease, status 
post myocardial infarction and bypass graft, which was 
determined by the RO to exist prior to the aggravation by the 
veteran's PTSD.  See Allen v. Brown, 7 Vet. App. 439, 449 
(1995) (Service connection may be granted for an increase in 
the level of a non-service-connected disability, which was 
caused by a service-connected disability, for the "level of 
disability [that] is attributable to such aggravation.")  

Although the October 2002 notice of disagreement (NOD) 
clearly disagrees with the evaluation assigned, it is more 
than just a NOD with the initial evaluation, it is an NOD 
with the methodology used in granting service connection.  
Under 38 C.F.R. § 3.310 (2005) service connection may be 
granted for disability that is proximately due to service 
connected disability.  If service connection had been granted 
for the veteran's coronary artery disease, status post 
myocardial infarction and bypass graft as being proximately 
due to his PTSD, then the entire disability attributable to 
coronary artery disease, status post myocardial infarction 
and bypass graft would be evaluated without deduction for 
preexisting disability.  However, the grant of service 
connection was based on aggravation pursuant to Allen, and 
the evaluation is then based only on the additional 
disability attributable to the aggravation.

The issue of entitlement to service connection for coronary 
artery disease, status post myocardial infarction and bypass 
graft as being proximately due to the veteran's service 
connected PTSD, as opposed to merely aggravated by it, is 
inextricably intertwined with the issue on appeal because a 
grant with respect to that issue will affect how the issue on 
appeal is evaluated.  An NOD has been filed with respect to 
the issue of entitlement to service connection for coronary 
artery disease, status post myocardial infarction and bypass 
graft as being proximately due to the veteran's service 
connected PTSD, and a statement of the case has not been 
issued with respect to this issue.  Therefore, remand of this 
inextricably intertwined issue is required while appellate 
consideration of the issue of entitlement to a higher initial 
evaluation for coronary artery disease, status post 
myocardial infarction and bypass graft, currently assigned a 
noncompensable percent evaluation, is deferred.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED for the 
following:  

1.  Issue a statement of the case with 
respect to the issue of entitlement to 
service connection for coronary artery 
disease, status post myocardial 
infarction and bypass graft as being 
proximately due to the veteran's service 
connected PTSD.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

2.  Readjudicate the issue on appeal.  If 
the determination remains adverse to the 
veteran issue a supplemental statement of 
the case to him and his representative 
and afford an appropriate time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



